Exhibit 10.7
Director Compensation Summary
The members of the Board of Directors (the “Board”) who are not also employees
of Lionsgate (the “Non-Employee Directors”) are entitled to receive an annual
retainer of $40,000. Mr. G. Scott Paterson, Chairman of the Audit Committee, is
entitled to receive an additional annual retainer of $15,000, and Mr. Arthur
Evrensel, Chairman of the Compensation Committee, Mr. Morley Koffman, Chairman
of the Nominating and Corporate Governance Committee, and Mr. Harald Ludwig,
Chairman of the Strategic Advisory Committee, are each entitled to receive an
additional annual retainer of $10,000. Mr. Ludwig, the non-employee Co-Chairman
of the Board, is also entitled to receive an additional annual retainer of
$52,000. In addition, each Non-Employee Director is entitled to receive a fee of
$1,400 for each meeting of the Board or any committee thereof that the director
attends in person or via teleconference. Moreover, each director that serves on
the Special Committee of the Board (the “Special Committee”), created in
March 2009 and reconfirmed in February 2010, earns a fee of $10,000 per month
and will receive a one-time fee of $10,000 (other than the Chairman) for 2010.
Additionally, Mr. Ludwig, as Chairman of the Special Committee, will receive an
additional one-time fee of $60,000 in 2010.
The retainers and fees for the Non-Employee Directors are paid, at the
director’s election, either 50% in cash and 50% in the form of Shares or 100% in
the form of Lionsgate common shares (the “Shares”), except that the additional
annual retainer for Lionsgate’s non-employee Co-Chairman is paid 50% in cash and
50% in the form of Shares. Retainers are generally paid in two installments each
year, with the number of Shares to be delivered in payment of any retainer to be
determined by dividing the dollar amount of the retainer to be paid in the form
of Shares by the average closing price of Shares for the last five business days
prior to payment.
The Non-Employee Directors are also granted 12,500 restricted share units upon
first being elected or appointed to the Board and, effective as of September 9,
2008, an additional 12,500 restricted share units after five years of service on
the Board. The restricted share units vest in annual installments over three
years following the date of grant and are paid upon vesting in an equivalent
number of Shares. Lionsgate requires that Non-Employee Directors hold a minimum
of 10,000 Shares. Pursuant to Lionsgate’s policies, directors are also
reimbursed for reasonable expenses incurred in the performance of their duties.

 